Citation Nr: 1730051	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating higher than 10 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to July 1970 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville Kentucky that granted service connection for diabetes mellitus and assigned an initial 20 percent rating from June 25, 2012.  The Veteran timely appealed.  While the appeal was pending, a DRO action of April 2013 granted an effective date of June 25, 2011 for initial entitlement.  

In August 2013, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned an initial 10 percent rating for each extremity, effective June 25, 2011.  This decision was incorporated as part of the appeal and addressed in a supplemental statement of the case also dated in August 2013.

In August 2015, the Board, among other things, denied an initial rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right and left lower extremities.

The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court set aside the Board's decision with respect to only the issues listed above and remanded the matter to the Board.  The case now returns to the Board following the Court's order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Diabetic peripheral neuropathy of the right and left lower extremities is characterized by mild paresthesias or dysesthesias, mild numbness, and decreased ankle reflexes, which is equivalent to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an August 2013 rating decision, the Veteran was awarded service connection for diabetic peripheral neuropathy of the right and left lower extremities, assigning each lower extremity a 10 percent rating, effective June 25, 2011, under Diagnostic Code 8520.

Disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  Id. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be accomplished by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a (2016).  

Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Cranial or peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2016). 

Under Diagnostic Code 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120 through 4.124a.  However, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
A February 2012 treatment record reflects normal results for monofilament sensory testing for peripheral neuropathy.

In April 2012, the Veteran complained of "red burning legs" below his knees for the past several months.  He stated that he had recently stopped taking the medication Rosuvastatin because it was causing him "bad muscle pain" in his arms and legs, which had ceased since he discontinued the medication.

In May 2012, the Veteran complained of pain in his legs from the knee down to the calf, which he described as sharp at times and which he notices on and off all day.

In July 2012, the Veteran submitted a statement that his lower legs from his knees down burn and string like bees.  

In August 2012, the Veteran reported that he had discontinued taking the medication Amlodipine for his chest pain because it was causing him pain in his legs.  The Veteran was also seen for leg and hip pain around this time.

In October 2012, the Veteran complained of chronic, episodic weakness in his legs, during which, he stated, he "can't hardly walk," and which lasts about 2 hours and usually occurs in the evenings.  The cause of this pain was not identified during this visit.

In November 2012, the Veteran complained of hip and back pain with pain radiating to his right leg.

In December 2012, the Veteran reported back pain that runs from his back down his right leg and also burning and throbbing pain in the bottom of both feet.  He described the pain as being so bad that "it takes his breath away."  Later that month, the Veteran was seen again for complaints of pain in his low back and legs, which was described as dull, aching, constant, and sharp and which radiates down his left hip and thigh and down his right leg to his toes.  He further stated that his right leg is painful when water hits it in the shower and that his foot feels as though it is going to explode.  At around the same time, the Veteran also complained of weakness in his legs and right leg numbness.

In January 2013, the Veteran complained of neck and low back pain as well as right leg weakness.  

In February 2013, the Veteran complained of a sensation in his feet that feels like needles or a burning sensation which has worsened over the past year.  Monofilament sensory testing for peripheral neuropathy was normal.  At the time, the Veteran was seen for worsening lumbar spinal stenosis with significant weakness in legs but no neurologic deficits shown on examination.

A March 2013 treatment record reflects that the Veteran had been taking the medication Gabapentin, which helped his leg pain, but that he briefly discontinued this medication because he had been experiencing nausea and vomiting.  

An April 2013 treatment record reflects pain, burning, or numbness in the Veteran's feet.  Monofilament sensory testing for peripheral neuropathy was normal.  He also complained of weakness at the top of both hips that radiated across his lower back and down both of his legs.  He stated that he was unable to walk more than a few feet until his legs would become so weak he would have to lower himself to the ground.  He also reported low blood pressure with diastolic readings in the 40s with weakness all over.  He requested an appointment for his back and legs.  Medical records also reveal that in June 2013, he was seen for episodes of feeling faint and lightheaded, with plans to check for abnormal heart rhythm.  

A May 2013 treatment record shows that the Veteran continued to take Gabapentin for his leg pain.

A July 2013 emergency treatment note reveals the Veteran underwent review of systems with no showing of paresthesias and no focal motor weakness. 

In July 2013, the Veteran underwent VA examination for peripheral neuropathy.  The Veteran reported paresthesias of both feet and hands for the past 10 years, with tingling and numbness in the feet and that treatment with Gabapentin helped.  

Physical examination showed that the Veteran has symptoms attributable to diabetic neuropathy.  Such symptoms included mild paresthesias or dysesthesias in both lower extremities and also mild numbness in both lower extremities.  However, there was no showing of constant or intermittent pain in either lower extremity attributable to diabetic neuropathy.  Neurologic examination showed normal muscle strength with bilateral knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were normal at the knees but decreased at the ankles.  Light touch or monofilament testing revealed normal results bilaterally at the thighs/knees, ankles/lower legs, and feet/toes.  Position sense and vibration sensation testing revealed normal results for the bilateral lower extremities.  No muscle atrophy was observed, and there were no trophic changes found attributable to diabetic peripheral neuropathy.  No electrodiagnostic testing was indicated.  Based on the foregoing, the examiner concluded that the Veteran had lower extremity diabetic peripheral neuropathy involving the sciatic nerve and the femoral nerve.  The severity of neuropathy was deemed normal, and the examiner found no incomplete or complete paralysis.  The examiner further concluded that no functional impact resulted from this condition, noting only that pin-prick sensation was impaired in both feet but was intact above the ankles.  The examiner diagnosed the Veteran with sensory peripheral neuropathy of both lower feet, with normal motor system and well-built muscles.  The level of severity of the condition was determined to be mild.  Finally, the examiner noted that the Veteran uses a cane for his low back condition.

In his August 2013 substantive appeal, the Veteran stated that his feet hurt so badly that he cannot sleep.

The Board finds that the Veteran's symptoms, at most, approximate the criteria for a 10 percent rating for the reasons discussed below.  

Throughout the record, the Veteran's medical records show that the he has complained of pain, burning, weakness, and numbness in his lower extremities, to include his legs, calves, and feet.  Additionally, the Veteran has also submitted statements indicating that his legs from the knees down to his feet burn and sting and that his feet hurt so badly he cannot sleep.  With respect to pain and weakness in particular, these symptoms were reported to be, at times, severe.

Pertinently however, the clinical evidence of record shows that objective testing for nerve-related issues has been normal: monofilament testing conducted in February 2012, February 2013, and April 2013 revealed normal results; and in July 2013, neurological testing showed no paresthesias or focal motor weakness.  Additionally, the July 2013 VA examination report revealed, at most, only mild paresthesias or dysesthesias and mild numbness in both lower extremities resulting from the Veteran's bilateral peripheral neuropathy of the lower extremities, in addition to decreased reflexes at the ankles.  No other symptoms attributable to peripheral neuropathy were shown.  There was no finding of constant pain or intermittent pain.  Muscle strength was normal, as were knee reflexes.  Monofilament testing of the knee/thigh, ankle/lower leg, and foot/toes was normal bilaterally.  Position sense and vibration sensation testing were also both normal for the lower extremities.  No muscle atrophy was found.  Overall, the severity of the Veteran's peripheral neuropathy of the lower extremities was characterized by medical professionals as mild, with no resulting functional impact other than pin-prick sensation in the feet only was found to be impaired.  Finally, although the examiner identified the presence of lower extremity diabetic peripheral neuropathy of the sciatic nerve, the examiner concluded that the severity of this condition was "normal," finding that there was no incomplete or complete paralysis of the nerve. 

The Board ascribes high probative value to the report of the July 2013 VA examiner and also to other medical evidence that consistently shows normal results from objective testing of the nerves.  Therefore, with respect to the disability rating under DC 8520, the Board finds that a rating above 10 percent is not warranted under the facts of this case because the severity of the Veteran's conditions is, at most, mild.  

Although the Board acknowledges and credits the Veteran's subjective complaints concerning his subjective experience of lower extremity peripheral neuropathy, the Board finds these statements to be of far less probative value, particularly in the face of convincing and consistent medical evidence showing predominantly normal results upon objective neurological testing, and a level of disability of, at most, mild severity.  The Board finds that the probative evidence shows that the impairment caused from peripheral neuropathy of the lower extremities is no more than mild in severity.  Accordingly, the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremities under DC 8520. 

The Board has considered the application of a separate or higher rating under another diagnostic code.  However, the Board finds that the Veteran's symptoms are best addressed under the criteria for the sciatic nerve and observes that mild incomplete paralysis of a peripheral nerve does not warrant an evaluation above 10 percent in any diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521-8530.  Furthermore, even though both the femoral and sciatic nerves appear to be affected by the Veteran's peripheral neuropathy of the lower extremities, a separate rating under diagnostic code 8526, for the anterior crural or femoral nerve, cannot be assigned because doing so would violate the prohibition against pyramiding with respect to peripheral nerve injuries.  See 38 C.F.R. § 4.14. Therefore, the 10 percent rating currently assigned for the disability under DC 8520 is appropriate.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


